Case 8:19-cv-01660-MWF-KES Document 1 Filed 08/29/19 Page 1 of 15 Page ID #:1


  1   John E. Lord (Bar No. 216111)
      jlord@onellp.com
  2
      ONE LLP
  3   9301 Wilshire Blvd., Penthouse Suite
      Beverly Hills, CA 90210
  4
      Telephone: (310) 866-5157
  5   Facsimile: (310) 943-2085
  6
      Perry S. Clegg (pro hac vice forthcoming)
  7   pclegg@kba.law
  8   KUNZLER BEAN & ADAMSON
      50 W. Broadway, Suite 1000
  9   Salt Lake City, UT 84101
 10   Telephone: (801) 994-4646

 11   Attorneys for Plaintiff
 12   Modern Font Applications LLC

 13                        UNITED STATES DISTRICT COURT
 14                      CENTRAL DISTRICT OF CALIFORNIA
 15   MODERN FONT APPLICATIONS                    Case No. 8:19-cv-1660
      LLC, a Utah limited liability company,
 16
 17               Plaintiff,                      COMPLAINT FOR PATENT
                                                  INFRINGEMENT
 18         v.
                                                  DEMAND FOR JURY TRIAL
 19   THE HABIT RESTAURANTS, LLC,
 20   a Delaware limited liability company,

 21               Defendants.
 22
 23
 24
 25
 26
 27
 28
                           COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-01660-MWF-KES Document 1 Filed 08/29/19 Page 2 of 15 Page ID #:2


  1         Plaintiff Modern Font Applications LLC (“MFA” or “Plaintiff”), for its
  2   complaint against Defendant The Habit Restaurants, LLC (“Defendant”) alleges as
  3   follows:
  4                                    INTRODUCTION
  5         1.     MFA institutes the present action against Defendant for infringement of
  6   United States Patent No. 9,886,421 (“the ‘421 patent” or “patent in suit”), entitled
  7   “Allowing Operating System Access to Non-Standard Fonts in a Network
  8   Document” to prevent the unfair and unlawful exploitation of its intellectual
  9   property. A copy of the ‘421 patent is attached hereto as Exhibit A. The disclosure
 10   of the ‘421 patent is incorporated herein by reference. MFA seeks an injunction
 11   against Defendant’s unlawful conduct, as well as an award of damages and
 12   attorneys’ fees as provided by law.
 13         2.     The patent in suit discloses apparatuses and methods for delivery and
 14   rendering of non-standard or external fonts within a network system.
 15         3.     Robert G. Adamson, III is the inventor of the patent in suit.
 16         4.     Mr. Adamson has been a computer scientist since at least 1971. In
 17   1981, Mr. Adamson founded Software Generation Technology Corp. and wrote one
 18   of the first fully interpretive languages for IBM mainframe computers.
 19         5.     Mr. Adamson later founded Nostradamus Inc. and wrote Instant
 20   Replay, one of the first multimedia tools for personal computers. This tool was used
 21   by thousands of large companies, including Intel, Microsoft, and Novel. Mr.
 22   Adamson also wrote utilities including Noblink and Hardrunner, both of which
 23   received Editor’s Choice awards from PC Magazine.
 24         6.     Mr. Adamson later wrote MediaForge, one of the first multimedia
 25   authoring tools for the Windows operating system. MediaForge was sold to Strata
 26   and was a “Best of Comdex” finalist in development software in 1994. Over 50
 27   million MediaForge runtimes were distributed.
 28
                                                2
                           COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-01660-MWF-KES Document 1 Filed 08/29/19 Page 3 of 15 Page ID #:3


  1          7.     Mr. Adamson has been an active developer of application authoring
  2   technology since the 1990s.
  3          8.     In 2001, Mr. Adamson founded a technology company to develop
  4   software. That company currently offers software development services utilizing
  5   font delivery technology.
  6          9.     Mr. Adamson later founded a technology company that incorporates
  7   font delivery technology with digital photo editing. Mr. Adamson currently works
  8   with this company to offer a commercial software development kit (SDK) for
  9   authoring digital photo applications including font delivery capabilities.
 10          10.    Mr. Adamson’s font delivery technologies predate the field of mobile
 11   applications for smart phones by several years. Mr. Adamson filed the priority
 12   application for the patent in suit in 2001.
 13          11.    Upon information and belief, in 2003, development of the Android
 14   operating system began.
 15          12.    Upon information and belief, in 2007, the iPhone and iOS were
 16   introduced to the public.
 17          13.    Upon information and belief, in 2007, the Android operating system
 18   was introduced to the public.
 19          14.    Upon information and belief, in 2008, the first mobile application
 20   stores were opened online.
 21                                       THE PARTIES
 22          15.    MFA is a Utah limited liability company with its principal place of
 23   business in Salt Lake City, Utah. MFA is the exclusive licensee of the patent in suit
 24   and continues to hold all substantial rights, including the right to sue for
 25   infringement and to collect all damages (including past damages) for infringement
 26   of the patent in suit.
 27          16.    On information and belief, Defendant is organized and registered in the
 28   State of Delaware. On information and belief, Defendant’s registered agent and
                                                    3
                               COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-01660-MWF-KES Document 1 Filed 08/29/19 Page 4 of 15 Page ID #:4


  1   address for service of process is Corporation Service Company which will do
  2   business in California as CSC – Lawyers Incorporating Service, 2710 Gateway Oaks
  3   Drive, Suite 150N, Sacramento, CA 95833.
  4         17.    On information and belief, Defendant operates one or more regular and
  5   established place(s) of business in this state and this judicial district. For example,
  6   on information and belief, Defendant operates its principal executive offices at
  7   17320 Red Hill Avenue, Suite 140, Irvine, CA 92614 and operates multiple
  8   restaurant locations in this district including restaurants in Los Angeles, Glendale,
  9   Alhambra, South Gate, Montebello, Inglewood, and Burbank, among others.
 10         18.    Defendant makes, sells, offers for sale, uses, and/or imports one or
 11   more products and or systems, including mobile applications, that infringe at least
 12   one claim of the patent in suit, as further alleged herein.
 13         19.    Upon information and belief, the accused products and systems are
 14   used in the state of California and in this judicial district by Defendant and/or others
 15   induced by Defendant to use such products and systems.
 16                              JURISDICTION AND VENUE
 17         20.    MFA incorporates by reference paragraphs 1 through 19 above.
 18         21.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§1331
 19   and 1338(a) because this action arises under the patent laws of the United States of
 20   America, i.e., Title 35 of the United States Code.
 21         22.    Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b).
 22                                THE ASSERTED PATENT
 23         23.    The ‘421 patent claims improvements in the field of computer
 24   technology, including improvements in technology for the delivery and use of non-
 25   standard or external fonts within a network system, as set forth in the ‘421 patent
 26   and further demonstrated in the following paragraphs.
 27         24.    At the time that Mr. Adamson filed the priority application in 2001, the
 28   claimed elements and claimed combinations in the ‘421 patent were not well-
                                                  4
                            COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-01660-MWF-KES Document 1 Filed 08/29/19 Page 5 of 15 Page ID #:5


  1   understood, routine, or conventional to a skilled artisan in the relevant field. The
  2   claims of the patent in suit cover patent eligible subject matter, are not directed to an
  3   abstract idea, and contain inventive concepts sufficient to transform any abstract
  4   idea into a patent-eligible application, as set forth in the ‘421 patent and further
  5   demonstrated in the following paragraphs.
  6         25.    As set forth in the ‘421 patent, “electronic documents requested by a
  7   reader are displayed on the reader's computer using only the fonts that are currently
  8   loaded on the reader's computer. Accordingly, if the reader's computer does not
  9   contain the same fonts that were used by the author in creating the electronic
 10   document, the electronic document is displayed on the reader's computer in a form
 11   different than that originally created by the author. Generally, the operating system
 12   of the reader's computer replaces the unknown fonts with known fonts when
 13   displaying the electronic document.”
 14         26.    As set forth in the ‘421 patent, “Several attempts have been made to
 15   ensure that electronic documents made with non-standard fonts are displayed on a
 16   reader's computer in the same form, i.e., same font(s), as created by the author. One
 17   commonly used method is to represent the text as images in a digital format, such as
 18   bitmaps or jpeg files. These digital images, however, cannot be resized without a
 19   loss of quality. For example, if a digital picture of a text character is enlarged, the
 20   resolution of the text character is also enlarged, thereby degrading the visual
 21   appearance of the character both on the screen and in print.”
 22         27.    As set forth in the ‘421 patent, “characters represented as image files
 23   are typically much larger than characters represented by fonts. Accordingly, using
 24   an image file increases the size of the electronic document, thereby increasing its
 25   download time. In addition, image files take longer to display on a screen. Thus,
 26   operations such as scrolling that require an image to be frequently rendered are
 27   slowed down and otherwise degraded. Finally, characters represented as image files
 28   cannot be stylized. For example, such characters cannot be italicized.”
                                                  5
                            COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-01660-MWF-KES Document 1 Filed 08/29/19 Page 6 of 15 Page ID #:6


  1         28.    As set forth in the ‘421 patent, “In another attempted solution, a first
  2   computer includes a document builder that receives input text so that the input text
  3   may be represented in the document. The input text is originally defined using pre-
  4   defined font descriptions. The document builder then creates a new font description
  5   (hereinafter called a “proprietary vector font description”) for the input text with the
  6   aid of a character shape recorder. The proprietary vector font description is then
  7   placed in the document. The first computer system then delivers the document to a
  8   second computer system. The second computer system includes a character shape
  9   player which is uniquely configured to interpret the proprietary vector font
 10   descriptions included in the document. If the second computer system does not
 11   already have the character shape player, the character shape player may be
 12   downloaded with the document.”
 13         29.    As set forth in the ‘421 patent, “the proprietary vector font description
 14   is not standard to a reader's operating system. Accordingly, this solution requires
 15   the use of the character shape player by every reader's computer that is to display an
 16   electronic document containing the proprietary vector font. Many applications may
 17   not be configured to access the services of the character shape player. Accordingly,
 18   this solution does not allow the fonts represented by the proprietary vector font
 19   description to be freely copied and pasted into or otherwise used, such as by
 20   printing, by other applications that do not access the services of the character shape
 21   player. In addition, even if an application had access to the object player
 22   mechanism, the fonts cannot be rendered as efficiently as they could if the operating
 23   system itself was capable of interpreting the fonts. Accordingly, operations such as
 24   scrolling of the fonts is sluggish.”
 25         30.    As set forth in the ‘421 patent, “what are desired are methods, systems,
 26   and computer program products for allowing characters of fonts that are not
 27   standard to an operating system of a reader's computer to be conveniently used by
 28
                                                 6
                            COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-01660-MWF-KES Document 1 Filed 08/29/19 Page 7 of 15 Page ID #:7


  1   the operating system to facilitate viewing, copying, pasting, printing, and/or editing
  2   of the characters in different applications.”
  3         31.    As set forth in the ‘421 patent, “The computer automatically executes
  4   the installation software which in turn either permanently installs or temporarily
  5   exposes the computer readable formatting information to the operating system so as
  6   to enable the operating system to render the characters of the non-standard fonts. As
  7   a result, the network document is generated and displayed by the computer using the
  8   same characters with which it was originally created.”
  9         32.    As set forth in the ‘421 patent, “in one embodiment the installation or
 10   exposure of the computer readable formatting information is done in a manner that
 11   the operating system of the computer has at least temporary access to utilize the
 12   characters of the nonstandard fonts. That is, the operating system is able to use the
 13   characters of the nonstandard fonts in the same way that it uses characters of
 14   original standard fonts. The operating system is thus able to efficiently copy, paste,
 15   print, modify, and otherwise edit the characters of the non-standard fonts.”
 16         33.    As set forth in the ‘421 patent, “one of the problems of the prior art is
 17   that an increasing number of electronic documents are being created using unique
 18   characters wherein corresponding formatting information is not loaded on or
 19   otherwise available to a browsing computer, i.e., non-standard characters.
 20   Accordingly, when a browsing computer downloads the electronic document over a
 21   network or otherwise receives and opens the electronic document, the electronic
 22   document is displayed on the browsing computer without the non-standard
 23   characters or by replacing the non-standard characters with other characters that are
 24   available to the browsing computer. In any event, the electronic document is
 25   displayed in a format different from that intended at its creation.”
 26         34.    As set forth in the ‘421 patent, “One of the unique benefits of the
 27   present invention is that once font files 312 are enabled on browsing computer 204,
 28   the characters within font files 312 can be used the same as any of the font
                                                 7
                            COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-01660-MWF-KES Document 1 Filed 08/29/19 Page 8 of 15 Page ID #:8


  1   characters originally loaded on browsing computer 204. For example, the characters
  2   of font files 312 can be cut, pasted, printed and otherwise handled or manipulated,
  3   i.e., underlined, italicized, bolded, etc., just the same as originally loaded font
  4   characters. In turn, this increases efficient inter-application functionality. For
  5   example, the characters of font files 312 can also be copied and pasted to any other
  6   application being control by operating system 505, for example, applications 510a
  7   or 510b as depicted in FIG. 6.”
  8         35.    As set forth in the ‘421 patent, “the principles of the present invention
  9   allow the operating system of a browsing computer access to non-standard
 10   characters when the browsing computer either retrieves off of the Internet or
 11   otherwise opens a network document or application that uses the non-standard
 12   characters. This allows the author of the electronic document or application to feel
 13   secure that no matter how unique the characters chosen to convey a message, the
 14   characters will be rendered on the browsing computer as the author intended. In
 15   addition, in one embodiment, the operating system can now use the nonstandard
 16   characters for copying and pasting across applications, as well as any other editing
 17   or printing that is enabled by the operating system, thus enhancing the functionality
 18   to the end user.”
 19         36.    Pursuant to Rule 11(b)(3), upon information and belief, the factual
 20   contentions -- that the asserted claims cover improvements in the field of computer
 21   technology, are not directed to an abstract idea, and that the claimed elements and
 22   claimed combinations in the ‘421 patent were not well-understood, routine or
 23   conventional to a skilled artisan in the relevant field and contain an inventive
 24   concept sufficient to transform any abstract idea into a patent-eligible application --
 25   will likely have additional evidentiary support after a reasonable opportunity for
 26   further investigation or discovery.
 27
 28
                                                  8
                            COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-01660-MWF-KES Document 1 Filed 08/29/19 Page 9 of 15 Page ID #:9


  1                              FIRST CLAIM FOR RELIEF
  2                       (Infringement of U.S. Patent No. 9,886,421)
  3                                    (Against Defendant)
  4         37.    MFA incorporates by reference paragraphs 1 through 36 above.
  5         38.    On February 6, 2018, the ‘421 patent was duly and legally issued for an
  6   invention entitled: “Allowing Operating System Access to Non-Standard Fonts in a
  7   Network Document.”
  8         39.    Since at least June 2018, substantially all the licensed patent articles
  9   have been marked in accordance with 35 U.S.C. §287, thereby putting Defendant
 10   and the public on notice of the ‘421 patent.
 11         40.    As described more fully in the incorporated disclosure of the ‘421
 12   patent, the inventions of the ‘421 patent are improvements over prior art and
 13   subsequent patentably distinct means and methods of font delivery, and the ‘421
 14   patent enables a combination of features not present in the prior art or other non-
 15   infringing means and methods.
 16         41.    Defendant has directly infringed and continues to directly infringe at
 17   least claims 1 and 11, and upon information and belief claim 6, and dependent
 18   claims of the ‘421 patent through making, using, selling, offering for sale, and/or
 19   importing of Defendant’s products and services including, but not limited to
 20   Defendant’s The Habit Burger Grill application for iOS devices, including at least
 21   version number 1.7, released on August 6, 2019, and Defendant’s The Habit Burger
 22   Grill application for Android devices, including at least version number 1.7, released
 23   on August 7, 2019 (the “Accused Product(s)”).
 24         42.    Defendant provides the Accused Product(s) via a storage device
 25   attached to a computer, which is a non-transitory computer-readable medium
 26   adapted for use with a computer. Within the storage device, Defendant provides the
 27   iOS application in a computer-readable file and the Android application in a
 28   computer-readable file.
                                                 9
                            COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-01660-MWF-KES Document 1 Filed 08/29/19 Page 10 of 15 Page ID #:10


   1         43.    Defendant’s Accused Product(s) provide an electronic file package
   2   including a plurality of display characters and computer executable instructions for
   3   identifying the plurality of display characters for display and for identifying one or
   4   more external fonts used to render at least one of the plurality of display characters.
   5   The Android application files’ root directory contains at least one file package. This
   6   includes, for example, .xml and/or .arsc files. These files include (a) characters to
   7   be displayed when the Android application is used, (b) computer executable
   8   instructions for identifying characters to be displayed, and (c) computer executable
   9   instructions for identifying external fonts used to render the characters. Within the
  10   iOS application file, Defendant provides at least one file package, for example, the
  11   executable file in a directory within the /Payload/ directory. Defendant also
  12   provides .nib files and .strings files. These files include (a) characters to be
  13   displayed when the iOS application is used, (b) computer executable instructions for
  14   identifying characters to be displayed, and (c) computer executable instructions for
  15   identifying external fonts used to render the characters.
  16         44.    Defendant’s Accused Product(s) provide a font package comprising
  17   one or more external font files that include formatting information necessary for the
  18   hand-held device to render the at least one of the plurality of display characters
  19   using the one or more identified external fonts. Within the Android application file,
  20   Defendant provides font packages in a directory names /assets/fonts/. Each of the
  21   font packages comprises an external font file. Within the iOS application file,
  22   Defendant provides font packages in a subdirectory of the /Payload/ directory. Each
  23   of the font packages comprises an external font file.
  24         45.    Defendant’s Accused Product(s) provide the font package separate
  25   from the computer executable instructions for identifying the plurality of display
  26   characters for display. Within the Android application file, the font package is a
  27   file in the /assets/ directory, whereas the computer executable instructions are in, for
  28   example, the root directory. They are separate files. Within the iOS application file,
                                                  10
                             COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-01660-MWF-KES Document 1 Filed 08/29/19 Page 11 of 15 Page ID #:11


   1   the font package includes .ttf and .otf files, whereas the computer executable
   2   instructions are in an executable file without any extension or in the .nib or .strings
   3   files. They are separate files.
   4          46.    Defendant’s Accused Product(s) provide an exposure module for
   5   installation of the one or more external font files in a temporary fonts directory on
   6   the hand-held device. In the Android application, the exposure module is a file with
   7   a .apk extension that contains the /assets/ directory. The temporary fonts directory
   8   is the /assets/ directory, which is deleted whenever the Android application is
   9   updated or whenever the Android application is removed from a device. The .apk
  10   file ensures that the external font files are placed in the proper temporary fonts
  11   directory when installed on a handheld device. In the iOS application, the exposure
  12   module is a file with a .ipa extension that contains the /Payload/ directory and at
  13   least one sub-directory. The temporary fonts directory is a sub-directory of the
  14   /Payload/ directory, which is deleted whenever the iOS application is updated or
  15   whenever the iOS application is removed from a device. The .ipa file ensures that
  16   the external font files are placed in the proper temporary fonts directory when
  17   installed on a handheld device.
  18          47.    Defendant’s Accused Product(s) provide the one or more external font
  19   files being received from the computer responsive to the computer receiving a
  20   request for the font package from the hand-held device so that the hand-held device
  21   can render the at least one of the plurality of display characters using the one or
  22   more external font files. For the Accused Product(s), the external font files
  23   identified above are received from an application store server (e.g., the Google Play
  24   store or iTunes store servers) responsive to that server receiving a request for the
  25   font package and the remainder of the application. That request is sent by the
  26   handheld device. The request is sent so that the handheld device can install and use
  27   the application, so that the handheld device can render the display characters using
  28   the font files.
                                                  11
                             COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-01660-MWF-KES Document 1 Filed 08/29/19 Page 12 of 15 Page ID #:12


   1          48.    Defendant’s Accused Product(s) provide that when the plurality of
   2   display characters are displayed, the plurality of display characters are displayed by
   3   a program module of the operating system using the one or more external font files.
   4   In the Accused Product(s), when the display characters are displayed, they are
   5   displayed by a program module of the operating system using the one or more
   6   external font files in the .apk or .ipa.
   7          49.    Defendant’s Accused Product(s) provide that in response to the one or
   8   more external font files being installed, a system font table of the hand-held device
   9   is updated to reflect an availability of the external font files. After the application is
  10   installed and prior to rendering of the display characters, a system font table present
  11   in the operating system is updated to reflect that the external font files are available
  12   for use when executing the application. For example, in the iOS App, Defendant
  13   provides a font listing in the Info.plist file using the UIAppFonts key. The iOS
  14   system loads the fonts specified by this key and makes them available for use by the
  15   iOS application. For example, in the Android application, inclusion of the external
  16   font file in the /assets/ directory causes the operating system to load the fonts and
  17   make them available for use.
  18          50.    In addition to the elements identified above, the Accused Product(s)
  19   (and/or use of the Accused Product(s)) include the elements of at least claims 3, 4, 6,
  20   7, 8, 9, 10, 11, and 13 of the ‘421 patent.
  21          51.    Pursuant to Rule 11(b)(3), the factual contentions regarding
  22   Defendant’s Accused Products and infringement are likely to have further
  23   evidentiary support after a reasonable opportunity for further investigation or
  24   discovery.
  25          52.    Defendant has actively induced and continues to actively induce others
  26   to infringe the ‘421 patent. Defendant’s advertisements and marketing materials,
  27   including but not limited to Defendant’s product listing(s) in online application
  28   stores accessible to the public encourage customers to infringe the ‘421 patent
                                                     12
                              COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-01660-MWF-KES Document 1 Filed 08/29/19 Page 13 of 15 Page ID #:13


   1   through use, sale, offers for sale, and/or importation of products and services
   2   incorporating the Accused Product(s). As of the filing date of this complaint,
   3   Defendant’s product listings have remained available and have continued to
   4   encourage customers to infringe the ‘421 patent. For example, Defendant’s product
   5   listings at https://apps.apple.com/us/app/the-habit-burger-grill/id1398002552 and
   6   https://play.google.com/store/apps/details?id=com.habit.mobile&hl=en_US
   7   encourage customers to use Defendant’s Accused Product(s) in an infringing
   8   manner.
   9         53.    Defendant has contributed to and continues to contribute to the
  10   infringement of the ‘421 patent. The identified products and services are especially
  11   made or especially adapted for use in practicing the patented inventions of the ‘421
  12   patent in a manner that infringes the ‘421 patent, constitute a material part of the
  13   invention of the ‘421 patent, are not staple articles or commodities of commerce,
  14   and are not suitable for substantial non-infringing use.
  15         54.    Defendant’s infringement of the ‘421 patent has caused and continues
  16   to cause damage to MFA in an amount to be determined at trial.
  17         55.    Defendant’s infringement as herein alleged will continue to cause
  18   immediate and irreparable harm to MFA for which there is no adequate remedy at
  19   law, unless this Court enjoins and restrains such activities.
  20         56.    Defendant is liable to MFA for infringement of the ‘421 patent
  21   pursuant to 35 U.S.C. §271.
  22                                 PRAYER FOR RELIEF
  23         WHEREFORE, MFA prays for the following relief:
  24         1.     That judgment be entered in favor of MFA that the accused Defendant
  25   infringed directly, infringed through inducement, and contributed to infringement
  26   and continues to infringe the ‘421 patent in violation of 35 U.S.C. §271;
  27         2.     That MFA be granted an accounting of all damages sustained because
  28   of Defendant’s infringement of MFA’s patent;
                                                  13
                             COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-01660-MWF-KES Document 1 Filed 08/29/19 Page 14 of 15 Page ID #:14


   1         3.     That MFA be awarded actual damages with prejudgment interest
   2   according to proof, and enhanced damages pursuant to 35 U.S.C. § 284 and as
   3   provided by law;
   4         4.     That a permanent injunction be issued pursuant to 35 U.S.C. §283
   5   enjoining Defendant, its officers, agents, servants, employees and all other persons
   6   acting in concert or participation with them from further infringement of MFA’s
   7   patent, or if a permanent injunction is denied, issuance of an ongoing royalty under
   8   35 U.S.C. §283 or such other authority as may support such ongoing royalty;
   9         5.     That this case be decreed an “exceptional case” within the meaning of
  10   35 U.S.C. §285, and that reasonable attorneys’ fees, expenses, and costs be awarded
  11   to MFA; and
  12         6.     That MFA be awarded such further relief as the Court deems just and
  13   proper.
  14
  15   Dated: August 29, 2019             ONE LLP
  16
  17                                      By: /s/ John E. Lord
                                              John E. Lord
  18
  19   Dated: August 29, 2019             KUNZLER BEAN & ADAMSON
  20
                                          By: /s/ Perry S. Clegg
  21
                                              Perry S. Clegg (pro hac vice forthcoming)
  22
                                              Attorneys for Plaintiff
  23
                                              Modern Font Applications LLC
  24
  25
  26
  27
  28
                                                14
                            COMPLAINT FOR PATENT INFRINGEMENT
Case 8:19-cv-01660-MWF-KES Document 1 Filed 08/29/19 Page 15 of 15 Page ID #:15


   1                            DEMAND FOR JURY TRIAL
   2        MFA hereby demands a jury trial as to all issues triable to a jury.
   3
   4   Dated: August 29, 2019            ONE LLP
   5
   6                                     By: /s/ John E. Lord
                                             John E. Lord
   7
   8   Dated: August 29, 2019            KUNZLER BEAN & ADAMSON
   9
                                         By: /s/ Perry S. Clegg
  10
                                             Perry S. Clegg (pro hac vice forthcoming)
  11
                                             Attorneys for Plaintiff
  12
                                             Modern Font Applications LLC
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               15
                           COMPLAINT FOR PATENT INFRINGEMENT
